DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “an interior side of the sleeve” in line 3; however, “an interior side of the sleeve” has already been introduced in claim 9, line 9. It is unclear if these limitations refer to the same interior side, or different interior sides; for examination purposes, the limitations are interpreted as referring to the same interior side.
Claim 15 recites the limitation “the seal” in line 1; there is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected by virtue of its dependency upon claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai (US 4,752,183) in view of Ekstrom (US 6,305,906).
Regarding claim 9, Sakurai discloses a pump for pumping liquid comprising solid matter (shown in Fig. 1, reproduced below for convenience), said pump comprising an impeller 12 and an axially extending drive shaft assembly (shaft 11 and stopper 17), wherein a distal end of the drive shaft assembly is received in a central recess of the impeller (cylindrical boss section 12a receives the shaft as shown in Fig. 1), the drive shaft assembly comprising a drive shaft 11 and a connector (stopper 17), wherein the connector comprises a sleeve that is in telescopic engagement with the drive shaft (stopper 17 telescopically envelops and engages drive shaft 11, as shown in Fig. 1), the impeller being displaceable in an axial direction in relation to said sleeve between a distal rest position and a proximal position during operation of the pump (Col. 3 lines 26-38 disclose the impeller moves axially relative to the sleeve, i.e. stopper 17 during operation of the pump), wherein the impeller is biased towards the distal rest position by a spring member 16 arranged between the sleeve and the impeller (shown in Fig. 1, see also Col. 3 lines 36-38).

    PNG
    media_image1.png
    535
    567
    media_image1.png
    Greyscale

Sakurai is silent regarding the connector further comprising a hollow adjustment screw that is in threaded engagement with an interior side of the sleeve and configured to limit a maximum degree of telescopic overlap between the sleeve and the drive shaft, wherein an impeller screw extends through the adjustment screw and is in threaded engagement with the drive shaft in order to press the adjustment screw towards the drive shaft. 
However, Ekstrom discloses a pump and a means for adjusting relative positions of pump components in the pump (Fig. 4 of Ekstrom, reproduced below for convenience), where the pump comprises a drive shaft 2 and a socket 8 in the form of a sleeve, the pump further 

    PNG
    media_image2.png
    392
    419
    media_image2.png
    Greyscale




Regarding claim 10, Sakurai in view of Ekstrom discloses the invention as claimed in claim 9, as set forth above.
Sakurai as modified by Ekstrom above is silent regarding the distal end of the drive shaft has a truncated cone shape and the pump comprises a socket, the socket being wedged between an interior side of the sleeve of the connector and the distal end of the drive shaft.

Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Sakurai in view of Ekstrom such that the distal end of the drive shaft has a truncated cone shape and the pump comprises a socket, the socket being wedged between an interior side of the sleeve of the connector and the distal end of the drive shaft, as taught by Ekstrom, for the purpose of securing the pump impeller in place when the socket is pressed onto the drive shaft. It is noted that, since the sleeve 17 of Sakurai is an intervening component between the drive shaft and the impeller, in adapting the teaching of Ekstrom to the device of Sakurai the socket would be wedged between the sleeve 17 and the distal end of the drive shaft.
Regarding claim 12, Sakurai further discloses the impeller is an open impeller comprising a hub (boss section 12a forms a hub, as shown in Fig. 1 of Sakurai), an upper cover disc (shown in Fig. 1 of Sakurai as flange section 12b) and at least one blade 12c connected to said cover disc (as shown in Fig. 1 of Sakurai).
Regarding claim 13, Sakurai further discloses the impeller comprises a hub 12a, said hub comprising a through hole that extends in the axial direction (the hole within hub 12a in which sleeve 17 is situated), wherein the sleeve is arranged in said through hole of the impeller (as 

    PNG
    media_image3.png
    491
    433
    media_image3.png
    Greyscale



Regarding claim 16, Sakurai discloses an impeller assembly for a pump configured for pumping liquid including solid matter (shown in Fig. 1, reproduced above in the rejection of claim 9), said impeller assembly comprising an impeller 12 having a central recess (recess 
Sakurai is silent regarding the connector further comprising a hollow adjustment screw that is in threaded engagement with an interior side of the sleeve and configured to limit the maximum degree of telescopic overlap between the sleeve and the drive shaft.
However, Ekstrom discloses a pump and a means for adjusting relative positions of pump components in the pump (Fig. 4 of Ekstrom, reproduced above in the rejection of claim 9), where the pump comprises a drive shaft 2 and a socket 8 in the form of a sleeve, the pump further comprising a hollow adjustment screw 10 that is in threaded engagement with an interior side of the sleeve (engaging threads 9 of the socket 8) and configured to limit a maximum degree of telescopic overlap between the shaft and the impeller (as disclosed in the Abstract, adjusting screw 10 moves the impeller axially on the shaft; see also Col. 2 lines 20-26 and lines 33-45).
.

Allowable Subject Matter
Claims 11 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claims 11, 14, and 15, the closest prior art of record is Sakurai in view of Ekstrom, as set forth above. 
Regarding claim 11, while the combination of Sakurai and Ekstrom discloses an adjustment screw, a wedge, and a sleeve, the prior art of record fails to disclose an arrangement such that the adjustment screw is configured to wedge the socket between the interior side of the sleeve of the connector and the distal end of the drive shaft, and the prior art of record does not provide any motivation or rationale to modify the references to produce the claimed result.
	Regarding claim 14, while Sakurai in view of Ekstrom discloses a gap between the sleeve and the hub of the impeller (see the rejection of claim 13 above), Sakurai in view of Ekstrom fails to disclose a seal is arranged at the gap, in order to prevent any solid matter in the pump liquid from entering said cavity. Furthermore, neither Sakurai in view of Ekstrom nor the prior art of record gives any indication that sealing the gap of Sakurai is desirable, and thus without sufficient rationale or motivation modifying Sakurai in view of Ekstrom to do so would result in impermissible hindsight.
Regarding claim 15, while Sakurai in view of Ekstrom discloses a through hole of the impeller (see the rejection of claim 13 above), Sakurai in view of Ekstrom fails to disclose a seal is arranged in a circumferential groove in the through hole of the impeller, and the prior art of record does not provide any motivation or rationale to modify Sakurai in view of Ekstrom to include a circumferential groove and seal in the through hole of the impeller, and thus such a modification would result in impermissible hindsight.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745